COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 AMO ENTERPRISES, INC. D/B/A                                  No. 08-12-00092-CV
 VISTA CENTRAL MARKET,                           §
                                                                  Appeal from
                         Appellant,              §
                                                              346th District Court
 v.                                              §
                                                            of El Paso County, Texas
 JULIAN GARCIA MONTANEZ,                         §
                                                            (TC # 2011-DCV-02041)
                         Appellee.               §


                                           OPINION

       AMO Enterprises, Inc. d/b/a Vista Central Market, Appellant, has filed a motion to

dismiss the appeal because the parties have resolved their dispute by compromise and settlement.

See TEX.R.APP.P. 42.1(a)(1).       The motion does not reflect that the parties have made an

agreement regarding costs. We grant the motion and dismiss the appeal. Costs are taxed against

Appellant AMO Enterprises. See TEX.R.APP.P. 42.1(D)(“Absent agreement of the parties, the

court will tax costs against the appellant.”).


December 5, 2013
                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.